___________

                                       No. 96-1669
                                       ___________

Ervin Wright,                                 *
                                              *
              Appellant,                      *
                                              *
      v.                                      *   Appeal from the United States
                                              *   District Court for the
Division of Finance, Collection               *   Western District of Missouri.
Department, Jackson County,                   *
Missouri,                                     *          [UNPUBLISHED]
                                              *
              Appellee.                       *


                                       ___________

                        Submitted:     October 28, 1996

                              Filed:   November 1, 1996
                                       ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

      Wright filed this 42 U.S.C. § 1983 action seeking injunctive relief
and   monetary    damages     for   alleged    due   process    and   equal   protection
violations by state taxing authorities.           Wright complained that a scheduled
foreclosure sale of his property to recover tax delinquencies constituted
a   taking    without   due    process   of   law,   and    that    defendant   racially
discriminated against him because he is black.


      On     defendant's    motion,    the    district     court1   dismissed   Wright's
complaint, concluding it lacked subject matter jurisdiction under the Tax
Injunction Act, 28 U.S.C. § 1341, because Missouri law provided an adequate
state remedy.     Wright timely appealed.




      1
      The Honorable D. Brook Bartlett, Chief Judge, United States
District Court for the Western District of Missouri.
     We review de novo whether federal subject matter jurisdiction exists.
Keene Corp. v. Cass, 908 F.2d 293, 296 (8th Cir. 1990).       We conclude the
district court was correct in dismissing Wright's complaint.2            See 28
U.S.C. § 1341 (federal courts lack jurisdiction over actions to enjoin
assessment, levy, or collection of any tax under state law where plain,
speedy, and efficient state remedy available); Mo. Rev. Stat. §§ 141.210-
141.810 (providing procedures for challenging assessment and collection of
tax); Fair Assessment in Real Estate Ass'n, Inc. v. McNary, 454 U.S. 100,
107, 116-17 (1981) (barring § 1983 suits for monetary damages because of
principle of comity; addressing adequacy of Missouri's taxpayer-protection
processes).      Defendant   presented    unrebutted   evidence   that   Wright
participated in a pre-foreclosure evidentiary hearing.        As to Wright's
equal protection claim, he failed to allege any supporting facts entitling
him to relief.   See Klinger v. Department of Corrections, 31 F.3d 727, 731,
733 (8th Cir. 1994) (noting equal protection threshold requirement), cert.
denied, 115 S. Ct. 1177 (1995).


     Accordingly, we affirm.


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     2
      We note that pending this appeal, defendant has held in
abeyance the prospective sale of the property at issue.

                                    -2-